Case 1:19-cv-00122-DDD-JPM Document17 Filed 05/13/19 Page 1 of 2 PagelD#: 112

T
U.S. DISTRICT COUR
WESTERN DISTRICT OF LOUISIANA

RECEIVED

13 2019 UNITED STATES DISTRICT COURT

ii _ FOR THE WESTERN DISTRICT
oye ne OF LOUISIANA
BRUCE COMMITTE,
Civil Action
Plaintiff,

VS : Case No/ 6:19 cv 0122
Vickie Gentry Judge D. Drell

Mag. Judge Perez-Montes
defendant.

/
PLAINTIFFS MOTION TO SUSPEND
CASE FOR 30 DAYS
Plaintiff moves to suspend this case for 30 days while
Plaintiff tends to his severe back pain. Plaintiff anticipates
having back surgery from Dr. Utter in Shreveport. Plaintiff
anticipates engaging in protocol that requires exeercise regiment

first, then surgery, then a recover period. Plaintiff estimates this
Case 1:19-cv-00122-DDD-JPM Document17 Filed 05/13/19 Page 2 of 2 PagelD #: 113

will take 30 days.

Cetificate of Service
I hereby ertify that I furnished a copy of the aove this day

5/9/19 to jpellegrin@neunerpate.com and bbloch@neuner

pate.com.

Respectively submitted by
ante hac fg e

100 N. Melrose Ave Apt 604
Natchitoches, LA 71457
Plaintiff

Becommitte@hotmail.com
850 206.3756
